     Case 15-22384-CMB          Doc 59   Filed 07/03/19 Entered 07/03/19 09:14:46                Desc Main
PAWB FORM 11 (03/12)                     Document     Page 1 of 1                                          Page 1

                             IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re: Kevin P. Lischner                               :      Bankruptcy No. 15-22384
                                Debtor                 :
                                                       :      Chapter 13
Kevin P. Lischner, Movant                              :
                                                       :      Related to Document No.
                v.                                     :
                                                       :
Heritage Electrical Services,                          :
                                Respondent             :




     EX PARTE MOTION FOR ORDER TO PAY TRUSTEE PURSUANT TO WAGE ATTACHMENT

        The undersigned respectfully represents as follows:

1.      A Chapter 13 case was filed on July 1, 2015.

2.      It appears that the Debtor receives regular income which may be attached under 11 U.S.C. §1326 to fund
        the Chapter 13 Plan.

3.      The likelihood of success in the case will be much greater if the Debtor’s income is attached to fund the
        plan.

        WHEREFORE, Debtor respectfully request that this Court enter an Amended Order to Pay Trustee in
the form attached.


July 3, 2019                                               /s/Shawn N. Wright
   Date                                                    Shawn N. Wright, Esquire
                                                           Counsel for Debtor; PA #64103
                                                           7240 McKnight Road
                                                           Pittsburgh, PA 15237
                                                           (412) 920-6565
                                                           shawn@shawnwrightlaw.com

ge
